t c memo united_states tax_court kenneth a and cynthia a seaver petitioners v commissioner of internal revenue respondent docket no filed date kenneth a and cynthia a seaver pro sese john w strate for respondent memorandum opinion halpern judge respondent has determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions the issues remaining for decision are whether petitioners may exclude from gross_income dollar_figure of social_security disability benefits received by cynthia a seaver petitioner and whether petitioners may offset dollar_figure of discharge_of_indebtedness income with the loss that precipitated the debt forgiveness some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a 1other adjustments are purely computational and require no further discussion by us sec_7491 provides that if a taxpayer offers credible_evidence with respect to an issue the burden_of_proof with respect to the issue is on the commissioner see also rule a sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b e g ruckriegel v commissioner tcmemo_2006_78 petitioners neither propose facts to support their compliance with the conditions of sec_7491 and b nor persuasively argue that respondent bears the burden_of_proof on any issues because of sec_7491 we therefore conclude that sec_7491 does not apply in this case background introduction petitioners husband and wife made a joint_return of income for at the time they filed the petition they resided in california social_security disability benefits in petitioner was injured at work the injury was totally disabling in date because of her disability she began receiving monthly benefit payments from hartford insurance co under her employer’s long-term disability insurance plan ltd benefits and the ltd plan respectively in date she was awarded social_security disability benefits ssd benefits which consisted of a lump sum for the period since her injury and future monthly payments upon that award of ssd benefits hartford insurance co reduced petitioner’s monthly ltd benefits by the amount of her monthly ssd benefits and required her to repay an amount because of the lump-sum benefit she had been awarded although petitioners reported dollar_figure of taxable ssd benefits on their form_1040 u s individual_income_tax_return respondent has conceded that they should have reported only dollar_figure the disputed ssd benefits petitioners argue that the disputed ssd benefits should be excluded from their gross_income theft_loss deduction in petitioners purchased a house in california the seller failed to disclose that the property did not drain properly because of heavy rain flooding in the house caused approximately dollar_figure in damages petitioners engaged attorney stuart safine mr safine to take action against the seller to recoup their losses from the flooding mr safine promised petitioners that if they prevailed they would be awarded legal fees as a result of arbitration petitioners incurred legal fees to mr safine of approximately dollar_figure and they charged dollar_figure of those fees to their bank credit cards although petitioners did ultimately prevail in arbitration the arbitrator did not award them legal fees petitioners disputed their dollar_figure credit card liability on the ground that mr safine’s conduct towards them had been false and fraudulent in the banks forgave the entire dollar_figure liability discussion i social_security disability benefits a petitioners’ argument petitioners assert that they should be allowed to exclude the disputed ssd benefits or in the alternative to deduct them they argue that because of the award of ssd benefits they forwent tax-free ltd benefits under the ltd plan petitioner received nontaxable benefits but she was not entitled to receive benefits in excess of those the ltd plan provided also under the ltd plan other_benefits petitioner received eg ssd benefits reduced her ltd benefits petitioners thus argue that if petitioner received ltd benefits tax free and she received ssd benefits in lieu of ltd benefits then she should receive the ssd benefits tax free as well in the alternative petitioners assert that internal_revenue_service publication social_security and equivalent railroad retirement benefits pub grants them the right to deduct an amount equal to any ssd benefit they had to repay to a third party pub states pincite if you received a lump-sum payment from the social_security administration and you had to repay the insurance_company for the disability payments you can take an itemized_deduction for the part of the payments you included in gross_income in the earlier year b respondent’s argument respondent’s argument is straightforward social_security disability benefits are taxable therefore in this case petitioners are required to report social_security disability payments as taxable_income respondent relies on sec_86 which provides that gross_income for the taxable_year of any taxpayer includes social_security_benefits c analysis sec_86 requires the inclusion of social_security_benefits in gross_income in 123_tc_245 affd 436_f3d_344 2d cir we set forth the following history and description of sec_86 before social_security_benefits were excluded from the recipient’s gross_income see eg revrul_70_217 1970_1_cb_13 this longstanding practice ended with the enactment of sec_86 as part of the social_security amendments of publaw_98_21 97_stat_80 the legislative_history indicates that congress made this change to shore up the solvency of the social_security trust funds and to treat more nearly equally all forms of retirement and other income that are designed to replace lost wages s rept pincite 1983_2_cb_326 sec_86 requires the inclusion in gross_income of up to percent of social_security_benefits received including social_security disability insurance benefits thus absent some exception petitioners must include the disputed ssd benefits in their gross_income for petitioners acknowledge that under the ltd plan ltd benefits are compared to ‘other benefits’ including ssd benefits with ltd paying the remainder up to of salary at the time of the injury thus under the ltd plan petitioner was entitled to disability payments only on top of other_benefits including ssd benefits in other words if she had not received an award of ssd benefits her ltd plan payments for would have been greater up to percent of her salary and she claims none of those payments would have been taxable because of sec_104 while that may well be the ltd plan entitled her to payments only to the extent she did not receive among other_benefits ssd benefits she was thus insured under the ltd plan against the risk of not receiving ssd benefits and other_benefits up to the amount of percent of her salary that congress has chosen to allow the tax-free receipt of benefits such as those paid under the ltd plan and to tax ssd benefits under sec_86 is not a choice we are free to question petitioners’ arguments to the contrary are of no avail d conclusion petitioners may not exclude the disputed ssd benefits from gross_income and are not entitled to any deduction with respect to those benefits 3petitioners rely on pub to support the proposition that when the recipient of ssd benefits is required to repay them to a third party as a result of a contractual agreement she is or should be entitled to a deduction yet petitioners overlook that pub allows a deduction only for the part of the payments you included in gross_income in the earlier year because petitioners argue that ltd benefits were not and would not be taxable because of sec_104 pub by its terms does not help them pub addresses a situation in which the recipient would be taxed twice on what is in effect one payment that is not petitioners’ situation ii theft_loss deduction a petitioners’ argument petitioners concede that they have discharge_of_indebtedness income under sec_61 petitioners do not contend that any of the exceptions in sec_108 applies but argue instead that they should be able to offset that income with the loss that precipitated the debt forgiveness petitioners assert that the attorney’s fees they paid to mr safine are a deductible theft_loss because he misrepresented the likelihood of obtaining an attorney’s fee award in arbitration b respondent’s argument respondent asserts that petitioners are not entitled to a theft_loss deduction to offset their dollar_figure of cancellation_of_indebtedness_income respondent argues that petitioners have not established that a theft_loss has occurred respondent also asserts that even if mr safine’s alleged misrepresentation caused petitioners to sustain a theft_loss any such loss would not be a loss in the year at issue c analysis petitioners unconvincingly argue that they are entitled to a theft_loss deduction under sec_165 sec_165 and e allows a loss deduction for theft losses which are treated as sustained in the year discovered by the taxpayer respondent argues that petitioners have failed to show either that they sustained a theft_loss or that they discovered it in we agree petitioners presented insufficient evidence to prove that a theft_loss occurred petitioners provided only uncorroborated testimony as to the reason the banks discharged their indebtedness petitioners argue on brief debt was discharged voluntarily by the banks after we made that sic claim that we paid for services that were fraudulent or misrepresented the credit agreements with the banks included a provision for reversal of charges for damaged goods fraud or failure to perform petitioners have failed to provide us with their credit card agreements with the banks or with anything beyond their own testimony as to why the banks discharged the indebtedness moreover petitioners have provided us with letters from an attorney apparently representing them in an attempt to recoup their fees from mr safine’s estate those letters indicate that that litigation was not ended adversely to petitioners until sec_1_165-1 income_tax regs provides with respect to the year in which a theft_loss is sustained i f in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received if there was a theft under local law of which we are not convinced petitioners have failed to prove is the proper year for a corresponding deduction that is a sufficient reason to deny any deduction d conclusion petitioners are not entitled to any theft_loss deduction in decision will be entered under rule
